            Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         )
                                                 )
        v.                                       )        Criminal No. 20-cr-00040 (BAH)
                                                 )
JESSICA JOHANNA OSEGUERA                         )
GONZALEZ,                                        )
                                                 )
        Defendant.                               )
                                                 )

        DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S REPLY
       IN SUPPORT OF HER MOTION TO DISMISS FOR BRADY VIOLATIONS
      OR, IN THE ALTERNATIVE, FOR SANCTIONS AND TO PRODUCE BRADY
       INFORMATION, INCLUDING RESPONSES TO HER TOUHY REQUESTS
      AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

        Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

respectfully submits the following reply in support of her Motion to Dismiss for Brady

Violations or, in the Alternative, for Sanctions and to Produce Brady Information, Including

Responses to Her Touhy Requests (ECF 190).1

        The government’s response to Ms. Gonzalez’s motion to dismiss makes clear that the

government’s understanding of its discovery obligations under Brady and Fed. R. Crim. P. 16 is

severely flawed. Ms. Gonzalez requested Brady evidence at the outset of this case. The

government stood before this Court in March 2020 and represented that its evidence against Ms.

Gonzalez was strong. The 7-page August 6, 2019 Report of Investigation (“ROI”), in which
        1
          Ms. Gonzalez notes that the government has filed its response to her Motion to Dismiss on the
public record. See ECF 204. The government’s response provides an extensive summary of the February
1, 2018 U.S. Customs and Border Protection (“CBP”) report, which includes details of the actions and
techniques employed by CBP employees during their interview of Ms. Gonzalez. The summary provided
by the government in its public filing includes much greater detail of “CBP’s systems, investigative
techniques, and law enforcement activities” (see ECF 191, at 2) than Ms. Gonzalez’s Motion to Dismiss.
Given this, it is now even clearer that the government moved to keep Ms. Gonzalez’s Motion to Dismiss
under seal to shield serious allegations of government misconduct from public view, while placing their
defenses to those serious allegations on the public record. This does not serve the public’s right of access
to judicial proceedings, and, as such, Ms. Gonzalez respectfully requests that the Court reconsider its
Order sealing the entirety of Ms. Gonzalez’s Motion to Seal and accompanying Exhibits.
         Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 2 of 6




there is no mention of DEA agents handing Ms. Gonzalez an OFAC “blocking notice” as

claimed by the government, was in the government’s possession at the time the government

made these representations.     This ROI clearly undercuts the strength of the government’s

evidence and its case against Ms. Gonzalez. The government chose not to disclose this ROI to

Ms. Gonzalez until nine months after the first hearings in this case.

       The government has advanced and continues to advance the argument that it could not

have possibly notified every person not to engage in transactions and dealings with designated

entities. While that may be true in a theoretical sense, it is not true in this case. The government

breached its obligation to the Court and counsel when it failed to disclose that the DEA had

notice that Ms. Gonzalez had an ownership interest in the entities identified in the Superseding

Indictment before the entities were designated. Still, Ms. Gonzalez did not seek dismissal of the

case, or for sanctions under Brady because the government produced plainly exculpatory

evidence in November 2020, which was, again, nine months after the initial hearings in this case

and approximately a month before her first trial date.

       But in its failure to disclose the February 1, 2018 U.S. Customs and Border Protection

(“CBP”) reports until February 18, 2021, the government went too far. In its response, the

government first argues that the CBP is not a “member of the prosecution team.” See ECF 204,

at 8-15. The government’s position, however, is undercut by the very representations it makes in

its opposition.   It is now clear that CBP and OFAC were working hand-in-glove in the

investigation of Ms. Gonzalez.       Indeed, the government confirms that “OFAC requested

information about the defendant from CBP’s National Targeting Center (‘NTC’).” Id. at 13.

After OFAC made that request, CBP produced a contact list that purported to be taken from a

phone belonging to Ms. Gonzalez.        Id.   Although the government now concedes that this

                                                 2
         Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 3 of 6




information was not taken from a phone belonging to Ms. Gonzalez, the fact remains that

someone at OFAC or within CBP stated in this document that the source of the information was

Ms. Gonzalez.

       Given this, the government’s continued claim that CBP is not part of the prosecution

team is nonsensical. The government cannot claim that CBP records were not in its possession

because they were provided to the government through OFAC – an undeniable member of the

prosecution team – and not directly from CBP.            Allowing such a narrow reading of the

“prosecution team” would permit the government to claim that documents are not in its

possession, custody, or control when logic demands the opposite answer. A “prosecutor may not

sandbag a defendant by ‘the simple expedient of leaving relevant evidence to repose in the hands

of another agency while utilizing his access to it in preparing his case for trial.’” United States v.

Marshall, 132 F.3d 63, 69 (D.C. Cir. 1998) (quoting United States v. Brazel, 102 F.3d 1120,

1150 (11th Cir. 1997)).      Under such circumstances, “that evidence is ‘plainly within [the

prosecutor’s] Rule 16 control.’” Id.

       The phone contact list provided to OFAC from CBP was originally produced to the

defense on March 16, 2020. This means that as of March 16, 2020, the government should have

known that CBP was in possession of documents relating to the allegations against Ms.

Gonzalez. As of August 28, 2020, when Ms. Gonzalez submitted her first discovery request that

specifically called for records relating to her travel into the United States, the government

certainly knew that CBP was in possession of documents relating to the allegations against Ms.

Gonzalez and material to the preparation of Ms. Gonzalez’s defense. On September 16, 2020,

Ms. Gonzalez submitted a second discovery request regarding her travels into and out of the

United States. On November 10, 2020, Ms. Gonzalez submitted a Touhy request to CBP, and

                                                  3
          Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 4 of 6




provided a copy of that request to the government. Despite all of this, the government waited

until January 2021 to investigate information in CBP’s files. See ECF 204, at 4. This step

should have been taken in March 2020, for the simple fact that CBP, working hand-in-hand with

OFAC, was unquestionably part of the prosecution team. The government cannot now wash its

hands of its late Brady disclosures based on a misguided interpretation of its Rule 16 obligations.

         The government’s argument that the February 1, 2018 CBP report is not Brady similarly

fails.   In its opposition, the government minimizes the importance of the CBP report by

characterizing Ms. Gonzalez’s position that “any evidence that does not establish with certainty

that [she] did receive ‘actual notice’ of the OFAC designations is tantamount to exculpation” as

outlandish. Id. at 15 (emphasis in original). The type of evidence described by the government

certainly is exculpatory, as it would weigh against any possible finding that Ms. Gonzalez had

the mens rea to commit the allegations in the Superseding Indictment. By making these broad,

sweeping claims, however, the government attempts to divert attention away from the fact that

the February 1, 2018 CBP report is, undeniably, Brady. This report shows that on February 1,

2018, while Ms. Gonzalez was in government custody, the government had direct evidence that

Ms. Gonzalez was allegedly associated with an OFAC-designated entity. In the face of that

evidence, the government had two choices: (1) to warn Ms. Gonzalez that if she continued to

transact or deal with the designated entities, she could be arrested; or (2) choose not to arrest her,

even though the government knew of her alleged association with designated entities. We know

now that the government chose the latter path, choosing to engage in an unfair game of gotcha,

instead of affirmatively notifying Ms. Gonzalez of the OFAC designations so that she would

understand that any transactions or dealings with those entities would be illegal. The February 1,

2018 report is direct evidence of Ms. Gonzalez’s lack of knowledge of the OFAC designations

                                                  4
         Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 5 of 6




that underlie the allegations against her. Given this, the February 1, 2018 report, which was in

the possession, custody, and control of the government, is clearly Brady evidence and, as such,

should have been disclosed to Ms. Gonzalez at the outset of this case, not almost an entire year

later and one month before her trial date.

                                         CONCLUSION

       Wherefore, for the foregoing reasons, and any reasons that appear to the Court, Ms.

Gonzalez respectfully requests the Court dismiss the Superseding Indictment based on the

government’s Brady violations. In the alternative, Ms. Gonzalez respectfully requests the Court

enter an Order imposing evidentiary sanctions and compelling the government to produce all

Brady information in its possession, custody, or control, including responses to the DEA/DOJ

and the United States Department of State to comply with Ms. Gonzalez’s Touhy requests.

                                             Respectfully submitted,



                                                 /s/ Steven J. McCool
                                             STEVEN J. McCOOL
                                             D.C. Bar No. 429369
                                             JULIA M. COLEMAN
                                             D.C. Bar No. 1018085
                                             McCOOL LAW PLLC
                                             1776 K Street, N.W., Suite 200
                                             Washington, D.C. 20006
                                             Telephone: (202) 450-3370
                                             Fax: (202) 450-33346
                                             smccool@mccoollawpllc.com
                                             jcoleman@mccoollawpllc.com

                                             Counsel for Jessica Johanna Oseguera Gonzalez




                                                5
          Case 1:20-cr-00040-BAH Document 208 Filed 03/04/21 Page 6 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of March 2021, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.


                                                    /s/ Steven J. McCool
                                                 STEVEN J. McCOOL




                                            6
